Decision of this court, handed down January 7, 1942 [ante, p. 160], reading as follows: “ Decision reversed and matter remitted to the State Industrial Board. Opinion Per Curiam. Hill, P. J., Heffernan, Schenck and Foster, JJ., concur Crapser, J., dissents,” modified to read as follows: Decision reversed, with costs to appellant and against the State Industrial Board, and matter remitted to the State Industrial Board, and as so modified affirmed. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents.